DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 were originally filled on December 26, 2018 and claimed priority to US Provisional Application 62/610,296, which was filled on December 26, 2017. 
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 15-23 in the reply filed on January 20, 2021 is acknowledged.
Claims 11-14 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021.
Information Disclosure Statement
The Information Disclosure Statements filed on: 
December 27, 2018
June 19, 2019
have been considered. An initialed copy of each Form 1449 is enclosed herewith.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description on page 12, paragraph 0047 line 3: “S380” in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claims 2-10 are dependent on claim 1, therefore they are also rejected as being indefinite. 
Regarding Claim 15, the claim states “a user’s response” on lines 17-18. It is unclear if this is the same user mentioned earlier in the claim on lines 1, 7, 9, and 17 or if it is a different user. Therefore, the claim is indefinite. (For examination purposes, the examiner will interpret “a user” to be the same user mentioned earlier) 
Claims 16-23 are dependent on claim 15, therefore they are also rejected as being indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 15-23 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception without significantly more (Please refer to MPEP 2106). 

Regarding Claim 1 Subject Matter Eligibility: 
Step 1: Claim 1 is a method claim
Step 2A Prong 1: Claim 1 recites a judicial exception: an abstract idea. The limitations of, “collecting,… a first set of sensory data indicating a current state of the user; determining, based on the first set of sensory data, whether at least one of a plurality of predetermined goals to be achieved by the user has not yet been achieved; selecting a first operational schema when the at least one of a plurality of predetermined goals has not been achieved, wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas; …collecting,… a second set of sensory data from the user, wherein the second set of sensory data is indicative of a user's response to the first operational schema; and determining an achievement status of the at least one of the plurality of predetermined goals based on the user's response.” fall under the abstract idea of a mental process.  The process of collecting data on a user to determine their state, determining, based on the user’s state, if they still have a goal to achieve, selecting a schema to help the user achieve their goal, and collecting data on the user after they performed the schema can all be done in the human mind.  A person can observe a user, mentally notice if they have achieved their goal, think of ways to help the user achieve the goal, and then observe them after they have performed a schema and note if the user has achieved their goal. The claim limitation “…performing the first operational schema;” also falls under an abstract idea because it a method of organizing human activity. A person can suggest schemas/plans to another person to help them achieve their goal. 
Step 2A Prong 2: The additional elements of using sensors to collect data falls under insignificant extra solution activity because it is merely data gathering (See MPEP 2106.05(g)). The use of sensors, which are recited at a very high level of generality, can also be considered to be using hardware to perform an abstract idea (See MPEP 2106.05(f)). The claim provides no support for using the abstract idea in a practical application. 
Step 2B: The additional elements of using sensors to collect data falls under insignificant extra solution activity because it is merely data gathering (See MPEP 2106.05(g)). The use of sensors can also be considered to be using hardware to perform an abstract idea (See MPEP 2106.05(f)). The claim fails to add anything that would make it significantly more than just an abstract idea. 

Regarding Claim 2: Claim 2 states that the first operational schema is associated with the predetermined goal that has not been achieved yet. In this regard, the claim is reciting an abstract idea. A human can chose a schema/plan for a goal they have not yet achieved in their mind.  

	Regarding Claim 3: Claim 3 states that the priority score is determined for each schema based on a set of rules. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a set of rules, which can be performed in the human mind.  A human can think of a set of rules and decide what schema/plan has the highest priority based on those rules. 

	Regarding Claim 4: Claim 4 states that the priority score is determined for each schema based on historical data. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on historical data, which can be performed in the human mind. A human can recall historical data and decide what schema/plan has the highest priority based on that data.

Regarding Claim 5: Claim 5 states that the priority score is determined for each schema based on a user’s preference. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a user’s preference, which can be performed in the human mind. A human can recall a user’s preference of a schema/plan and decide what schema/plan has the highest priority based on those preferences.

	Regarding Claim 6: Claim 6 states that the priority score is determined for each schema based on a plurality of users having properties similar to the user’s properties. In this regard, the claim is merely 

	Regarding Claim 7: Claim 7 states that the sensory data is associated with the user’s behavior. In this regard, the claim fails to add significantly more to the judicial exception because the claim is merely related to data gathering and therefore does not satisfy step 2A prong 2 or step 2B. It is merely stating that the sensory data is associated with a user’s behavior and does not provide a practical application or an inventive concept. 

	Regarding Claim 8: Claim 8 states that the goals can improve at least one of the user’s physical health, mental health, cognitive activity, social relationships, and family bonds. In this regard, the claim is directed to the abstract idea. The claim states what the goals can do for the user, which can be observed by a human in their mind. A human can observe someone completing a goal and observe how that goal has benefited the user. 

	Regarding Claim 9: Claim 9 states that the memory is updated with the determined achievement status. In this regard, the claim fails to add significantly more to the judicial exception because the updating of the achievement status can still be done in the human mind. The claim does not provide a practical application or an inventive concept because it is merely using hardware to perform the abstract idea. 

Regarding Claim 10: Claim 10 states a non-transitory computer readable medium that has instructions stored on it that allows the process from claim 1 to be performed. In this regard, the claim fails to add significantly more to the judicial exception because the use of a medium to store instructions is merely using hardware to perform the abstract idea. A human can store instructions in their mind. Therefore, the claim does not provide a practical application or an inventive concept.

Regarding Claim 15 Subject Matter Eligibility: 
Step 1: Claim 15 is a system claim
Step 2A Prong 1: Claim 15 recites a judicial exception: an abstract idea. The limitations of, “…collect,… a first set of sensory data indicating a current state of the user; determine, based on the first set of sensory data, whether at least one of a plurality of predetermined goals to be achieved by the user has not yet been achieved; select a first operational schema when the at least one of a plurality of predetermined goals has not been achieved, wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas; …collect,… a second set of sensory data from the user, wherein the second set of sensory data is indicative of a user's response to the first operational schema; and determine an achievement status of the at least one of the plurality of predetermined goals based on the user's response.” fall under the abstract idea of a mental process.  The process of collecting data on a user to determine their state, determining, based on the user’s state, if they still have a goal to achieve, selecting a schema to help the user achieve their goal, and collecting data on the user after they performed the schema can all be done in the human mind.  A person can observe a user, mentally notice if they have achieved their goal, think of ways to help the user achieve the goal, and then observe them after they have performed a schema and note if the user has achieved their goal. The claim limitation “…perform the first operational schema;” also falls 
Step 2A Prong 2: The additional elements of using sensors to collect data falls under insignificant extra solution activity because it is merely data gathering (See MPEP 2106.05(g)). The use of sensors (which are recited at a very high level of generality), a processing circuitry, and a memory can be considered to be using hardware to perform an abstract idea (See MPEP 2106.05(f)). The claim provides no support for using the abstract idea in a practical application. 
Step 2B: The additional elements of using sensors to collect data falls under insignificant extra solution activity because it is merely data gathering (See MPEP 2106.05(g)). The use of sensors, a processing circuitry, and a memory can be considered to be using hardware to perform an abstract idea (See MPEP 2106.05(f)). The claim fails to add anything that would make it significantly more than just an abstract idea. 

Regarding Claim 16: Claim 16 states that the first operational schema is associated with the predetermined goal that has not been achieved yet. In this regard, the claim is reciting an abstract idea. A human can chose a schema/plan for a goal they have not yet achieved in their mind.

	Regarding Claim 17: Claim 17 states that the priority score is determined for each schema based on a set of rules. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a set of rules, which can be performed in the human mind.  A human can think of a set of rules and decide what schema/plan has the highest priority based on those rules.

Regarding Claim 18: Claim 18 states that the priority score is determined for each schema based on historical data. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on historical data, which can be performed in the human mind. A human can recall historical data and decide what schema/plan has the highest priority based on that data.

Regarding Claim 19: Claim 19 states that the priority score is determined for each schema based on a user’s preference. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a user’s preference, which can be performed in the human mind. A human can recall a user’s preference of a schema/plan and decide what schema/plan has the highest priority based on those preferences.

	Regarding Claim 20: Claim 20 states that the priority score is determined for each schema based on a plurality of users having properties similar to the user’s properties. In this regard, the claim is merely directed to the abstract idea. It is stating that the priority score is to be determined based on a plurality of users, which can be performed in the human mind. A human can recall other users who are similar to the current user and decide what schema/plan has the highest priority based on those other users’ preferences.

	Regarding Claim 21: Claim 21 7 states that the sensory data is associated with the user’s behavior. In this regard, the claim fails to add significantly more to the judicial exception because the claim is merely related to data gathering and therefore does not satisfy step 2A prong 2 or step 2B. It is merely stating that the sensory data is associated with a user’s behavior and does not provide a practical application or an inventive concept.

	Regarding Claim 22: Claim 22 states that the goals can improve at least one of the user’s physical health, mental health, cognitive activity, social relationships, and family bonds. In this regard, the claim is directed to the abstract idea. The claim states what the goals can do for the user, which can be observed by a human in their mind. A human can observe someone completing a goal and observe how that goal has benefited the user.

	Regarding Claim 23: Claim 23 states that the memory is updated with the determined achievement status. In this regard, the claim fails to add significantly more to the judicial exception because the updating of the achievement status can still be done in the human mind. The claim does not provide a practical application or an inventive concept because it is merely using hardware to perform the abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidd et al (US 20170228520 A1) (Hereinafter referred to as Kidd).

Regarding Claim 1, Kidd discloses a method for personalization of an interaction between a social robot and a user (See at least Kidd Figure 1A), comprising: 
collecting, by at least one of a plurality of sensors of the social robot, a first set of sensory data indicating a current state of the user (See at least Kidd Paragraphs 0025 and 0029, the companion robot receives inputs from the user through sensors and can determine the temporary state of the user based on the sensor inputs which is interpreted as the current state of the user);
 determining, based on the first set of sensory data, whether at least one of a plurality of predetermined goals to be achieved by the user has not yet been achieved (See at least Kidd Paragraph 0047, the inputs from the sensors can be used to refine the goals and determine if any goals need to be accomplished); 
selecting a first operational schema when the at least one of a plurality of predetermined goals has not been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan, which is interpreted as an operational schema, with a user to help the user achieve a goal meaning at least one goal has not yet been achieved), wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas (See at least Kidd Paragraphs 0049-0050, the interaction plan is chosen based upon the prioritization of the health goals meaning the interaction plan associated with the most prioritized goal will be chosen, hence that interaction plan has higher priority compared to the other plans which is interpreted as having a higher priority score) ; 
performing the first operational schema (See at least Kidd Paragraph 0070, the interaction plan is executed);
 collecting, by one or more of the plurality of sensors of the social robot, a second set of sensory data from the user, wherein the second set of sensory data is indicative of a user's response to the first operational schema (See at least Kidd Paragraph 0073 and Figures 1a-1c, the process can be completed in serial as shown in Figure 1c, after performing the first schema, the process restarts and the robot collects sensor inputs from user once again in response to the first schema being completed) ; and 
determining an achievement status of the at least one of the plurality of predetermined goals based on the user's response (See at least Kidd Paragraph 0049, the robot has the results of the goals achieved from previous interaction plans implying that the robot is aware of which goals were achieved and which plan and user response that achievement is associated with).

Regarding Claim 2, Kidd discloses the method of claim 1, wherein the selected first operational schema is associated with the at least one of a plurality of predetermined goals that has not yet been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan with a user to help the user achieve a goal meaning at least one goal has not yet been achieved). 

Regarding Claim 3, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on a set of rules (See at least Kidd Paragraph 0060, computer-implemented rules are used to determine an interaction plan which is interpreted as applying priority scores to the plans and selecting the highest one).

Regarding Claim 4, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data associated with the user (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off historical patient goal parameters, the ranking of priority is being interpreted as priority scores).

Regarding Claim 5, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on the user's preferences (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off user preferences, the ranking of priority is being interpreted as priority scores).

Regarding Claim 6, Kidd discloses the method of claim 1, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data gathered from a plurality of social robots associated with a plurality of users having properties that are similar to the user's properties (See at least Kidd Paragraphs 0022 and 0024, the network of robots can draw commonalities between patients and determine interaction plans and/or goals based on user inputs across the network; See at least Kidd Paragraph 0080, the data from a population of patients can be used to drive and refine models for interacting with a specific patient; See at least Kidd Paragraphs 0049-0050 for the prioritization of goals, which is interpreted as the priority scores,  and interaction plans which can be based off user preferences and any other suitable criteria, the examiner has interpreted this to include the user preferences of the network of users).

Regarding Claim 7, Kidd discloses the method of claim 1, wherein the first set of sensory data is at least one signal associated with the user's behavior (See at least Kidd Paragraphs 0031-0032, the data can be associated with exercise behavior and behavioral tendencies).

Regarding Claim 8, Kidd discloses the method of claim 1, wherein the predetermined goals include objectives that, when achieved, can improve for the user at least one of: physical health, mental health, cognitive activity, social relationships, and family bonds (See at least Kidd Paragraphs 0045- . 

Regarding Claim 9, Kidd discloses the method of claim 1, further comprising: 
updating a memory with the determined achievement status (See at least Kidd Paragraphs 0080 and 0041, the data store stores data relating to the patient and the robot is aware of the number and types of goals achieved).

Regarding Claim 10, Kidd discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform the method of claim 1 (See at least Kidd Paragraph 0082).

Regarding Claim 15, Kidd discloses a system for personalization of an interaction between a social robot and a user (See at least Kidd Figure 10), comprising: 
a processing circuitry (See at least Kidd Paragraph 0075); and 
a memory (See at least Kidd Paragraph 0080, the data store is interpreted as the memory), the memory containing instructions that, when executed by the processing circuitry, configure the system to:
collect, by at least one of a plurality of sensors of the social robot, a first set of sensory data indicating a current state of the user (See at least Kidd Paragraphs 0025 and 0029, the companion robot receives inputs from the user through sensors and can determine the temporary state of the user based on the sensor inputs which is interpreted as the current state of the user);
 determine, based on the first set of sensory data, whether at least one of a plurality of predetermined goals to be achieved by the user has not yet been achieved (See at least Kidd Paragraph ; 
select a first operational schema when the at least one of a plurality of predetermined goals has not been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan, which is interpreted as an operational schema, with a user to help the user achieve a goal meaning at least one goal has not yet been achieved), wherein the first operational schema is selected from a plurality of operational schemas, wherein the first operational schema is determined to have a priority score that is higher than the priority scores of the rest of the plurality of operational schemas (See at least Kidd Paragraphs 0049-0050, the interaction plan is chosen based upon the prioritization of the health goals meaning the interaction plan associated with the most prioritized goal will be chosen, hence that interaction plan has higher priority compared to the other plans which is interpreted as having a higher priority score) ; 
perform the first operational schema (See at least Kidd Paragraph 0070, the interaction plan is executed);
 collect, by one or more of the plurality of sensors of the social robot, a second set of sensory data from the user, wherein the second set of sensory data is indicative of a user's response to the first operational schema (See at least Kidd Paragraph 0073 and Figures 1a-1c, the process can be completed in serial as shown in Figure 1c, after performing the first schema, the process restarts and the robot collects sensor inputs from user once again in response to the first schema being completed) ; and 
determine an achievement status of the at least one of the plurality of predetermined goals based on the user's response (See at least Kidd Paragraph 0049, the robot has the results of the goals achieved from previous interaction plans implying that the robot is aware of which goals were achieved and which plan and user response that achievement is associated with).

Regarding Claim 16, Kidd discloses the system of claim 15, wherein the selected first operational schema is associated with the at least one of a plurality of predetermined goals that has not yet been achieved (See at least Kidd Paragraph 0050, the robot determines an interaction plan with a user to help the user achieve a goal meaning at least one goal has not yet been achieved). 

Regarding Claim 17, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on a set of rules (See at least Kidd Paragraph 0060, computer-implemented rules are used to determine an interaction plan which is interpreted as applying priority scores to the plans and selecting the highest one).

Regarding Claim 18, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data associated with the user (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off historical patient goal parameters, the ranking of priority is being interpreted as priority scores).

Regarding Claim 19, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on the user's preferences (See at least Kidd Paragraphs 0049-0050, prioritizing goals can be based off user preferences, the ranking of priority is being interpreted as priority scores).

Regarding Claim 20, Kidd discloses the system of claim 15, wherein the priority score is determined for each operational schema of the plurality of operational schemas based on historical data gathered from a plurality of social robots associated with a plurality of users having properties that are similar to the user's properties (See at least Kidd Paragraphs 0022 and 0024, the network of robots can .

Regarding Claim 21, Kidd discloses the system of claim 15, wherein the first set of sensory data is at least one signal associated with the user's behavior (See at least Kidd Paragraphs 0031-0032, the data can be associated with exercise behavior and behavioral tendencies).

Regarding Claim 22, Kidd discloses the system of claim 15, wherein the predetermined goals include objectives that, when achieved, can improve for the user at least one of: physical health, mental health, cognitive activity, social relationships, and family bonds (See at least Kidd Paragraphs 0045- 0046, the goals are related to improving the social relationships and the physical and mental wellbeing of the user). 

Regarding Claim 23, Kidd discloses the system of claim 15 wherein the system is further configured to: 
update a memory with the determined achievement status (See at least Kidd Paragraphs 0080 and 0041, the data store stores data relating to the patient and the robot is aware of the number and types of goals achieved).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimizu et al (US 20200342648 A1) teaches information processing apparatuses, information processing methods, programs, and information processing systems capable of reinforcing the reinforcement target behavior without causing the user's consciousness.
Ross et al (US 10847266 B1) teaches a system and method for determining and tracking a goal associated with user’s health.
Stahel et al (US 20200058387 A1) teaches a system and method for functioning as a companion robot to provide services to a user, collect data and information about the local environment to the robot and the user, and communicate with the user and to a remote processing means.
Harrison (US 20200051677 A1) teaches systems, methods, and computer readable-media are provided for patient engagement and care coordination.
Sun et al (US 20190337157 A1) teaches a human-machine interaction method, including: detecting and collecting, by a robot, sensing information of a companion object of a target object and emotion information of the target object that is obtained when the target object interacts with the companion object; 
Dong (US 20190385066 A1) teaches a robot and a method for predicting an emotion status by a robot.
Gewickey et al (US 20190366557 A1) teaches a method and apparatus for controlling a social robot includes operating an electronic output device based on social interactions between the social robot and a user.
Mallinson (US 20190077007 A1) teaches methods and systems for using a robot to provide feedback to a user when the user is engaged in a physical activity.
Johnson et al (US 20180336530 A1) teaches a method and system for providing health task notifications to users.
Delazari Binotto et al (US 20180117769 A1) teaches A robot control method, system, and computer program product, include extracting robot data from the robot and user emotional state data of a user interacting with the robot, configuring a mission of a robot comprising a sequence of a plurality of tasks based on the robot data and the user emotional state data, and reconfiguring an order of the sequence of the plurality of tasks if a change in the user emotional state data is detected.
Tee (US 20170124276 A1) teaches a mobile application is used for monitoring and management of users or patients with various health or disease conditions.
Grimes et al (US 20140272847 A1) teaches computer implemented systems, methods and computer program products for assessing and designing customized reward-based learning sessions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./               Examiner, Art Unit 3666                 
/ABBY Y LIN/               Supervisory Patent Examiner, Art Unit 3666